         Case:4:08-cv-04373-JSW
        Case    19-16066, 01/27/2021, ID: 11983058,
                                  Document          DktEntry:
                                             469 Filed        83, Page
                                                       01/27/21    Page11ofof11




                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                           JAN 27 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
CAROLYN JEWEL; et al.,                           No.    19-16066

                 Plaintiffs-Appellants,          D.C. No. 4:08-cv-04373-JSW
                                                 Northern District of California,
 v.                                              Oakland

NATIONAL SECURITY AGENCY; et al.,                ORDER

                 Defendants-Appellees.

Before: McKEOWN, GOULD, and BEA, Circuit Judges.

      On December 24, 2020, the government filed a letter informing the court

that, on December 17, 2020, it filed a petition for a writ of certiorari in Fazaga v.

Federal Bureau of Investigation, 965 F.3d 1015 (9th Cir. 2020). Dkt. No. 82. In

its letter, the government asserted that “Fazaga was wrongly decided, and if the

Supreme Court were to grant further review and reverse in relevant part, that

would provide an additional and independent basis for affirmance here.” Id.

      Jewel is ordered to file a response to the government’s December 24 letter

by February 5, 2021. In her response, Jewel should address whether this appeal

should be withdrawn from submission pending the Supreme Court’s resolution of

the petition for certiorari filed in Fazaga.
